Dillon, Ch. J.
registkti.aw: xty thereof. Respecting the “right of suffrage,” the constitution of this State (art. 2, § 1) contains this provision: “Every white male citizen of the United States, oi the age oi twenty-one years, who shall have been a resident of this state for six months next preceding the election, and of the county in which he claims his vote sixty days, shall be entitled to vote at all elections which are now or hereafter may be authorized by law.”
*271This section of the Constitution defines who shall be an elector. Our system of government is based upon the popular will. This 'will declares itself at the ballot-box. The propriety of having the organic law determine who may vote is manifest and indisputable. This is done by the section of the Constitution just quoted. It fixes the minimum age of voters, and the minimum length of residence. The legislature cannot change these particulars, nor any others which are specified in the Constitution. They cannot say that all voters shall be twenty-five years of age, or that they shall have been residents of the State for one year instead of six months. Unless protected by the Constitution, this might be done, and if this might be done, then there would be no certainty that the qualifications of electors would not be constantly changed.
In these suggestions we perceive the primary purpose of the aforementioned section of the Constitution.
Whoever possesses the qualifications there mentioned is an elector; and his right to vote, being thus given and secured by the Constitution, is a right of which it is not within the power of the legislature to deprive or divest him.
It is admitted that these qualifications confer a right. The right thus conferred is the right to vote. This right is held by a constitutional and not by a legislative tenure. It cannot be destroyed or impaired by the legislature. So far all is clear.
And it is equally clear to our minds that the legislature may regulate the exercise of this right, leaving the right itself untouched. They may, for example, make reasonable provisions for determining the age, length of residence, etc., of persons who offer to vote.
Every citizen who is entitled to vote is interested in having excluded from the box the ballots of those not *272entitled. To prevent fraudulent voting, to insure the purity of the ballot-box, are objects which fall properly within the province of legislative power and duty.
"We thus see the boundaries of legislative power. Those whom the Constitution declares to be electors cannot be disfranchised ; and not one jot or tittle can lawfully be added to or taken from the qualifications which the Constitution prescribes.
Nut the legislature, while it must leave the constitutional qualifications intact, and cannot add new ones, may, nevertheless, prescribe regulations to determine whether a given person who proposes to vote possesses the required qualifications; and these regulations are valid, provided they do not amount to a denial or invasion of the right conferred by the Constitution. State v. Lean, 9 Wis. 279.
To insure the integrity of the ballot-box, the legislature has determined that a registry law is expedient.
The legislature is supposed best to know the situation and wants of the State, and whether there is a necessity for laws of a particular character; and when such laws do not invade the constitutional rights of the citizen; this court cannot sit in judgment upon the wisdom of the general assembly, but must respect, obey and carry out the legislative will.
The act in question professes to be one intended to prevent fraudulent voting; and the court sees no reason to believe that the professed purpose is not the true purpose. It aims to secure this end by requiring a registry of voters. It provides for notice, and fixes a time and place in which the registry maybe made or revised. It gives every voter an opportunity to have his name placed on the register. There is a board of registry for each township, and for each town or city. Thus the convenience of the citizen is consulted ; and we have not the extreme case put by counsel in argument, that, if this act *273is valid, then it is competent for the legislature to require all voters in the State to go to the capital, or some remote place, to get registered. I am not, however, prepared to admit that the validity of such a supposed law is by any means a logical or proper deduction from a decision upholding the present enactment.
Registry law or laws, providing that a list of voters shall previously be made, are not unusual. Auld v. Walton, 12 La. Ann. 129: Harris v. Whitcomb, 4 Gray, 433; Huggitt v. Lewis, 28 Eng. L. & Eq. 326. And the main object of them is to prevent fraudulent voting. "Whether such laws are wisely adapted to effect this end, and do more good than harm, is, as above remarked, a matter solely for legislative wisdom to decide.
No decision has been cited holding that such laws are unconstitutional, and those referred to by counsel are entirely consistent with the validity of laws of this character.
Guided by the principles before set forth, it is the opinion of this court, that the portion of the registry law upon which the plaintiff relies is not in conflict with the Constitution. The judgment appealed from must, therefore, be
Affirmed.